Citation Nr: 1426410	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  11-08 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a sleep disorder (claimed as sleep apnea), to include as secondary to service-connected disability. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



INTRODUCTION

The Veteran served on active duty from June 1986 to July 1994.  He also served in the Navy Reserves until 2006

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran testified at a July 2012 Board hearing held sitting at the RO.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his July 2012 Board hearing, the Veteran testified that he received treatment at Civista Medical Center.  The RO attempted to obtain records from this facility in February 2010.  Although the March 2010 response from that facility indicated that records did exist for 1998 and not 1997 as requested by the RO, there is no evidence that the RO made a second request for the 1998 records.  Further, the Veteran's testimony during his July 2012 Board hearing tends to suggest that the treatment may have occurred as far back as 1994 or 1995.  On remand, any relevant records from this facility must be obtained.

The Veteran's service treatment records reflect treatment for respiratory symptoms in the context of allergies.  However, he asserts that these symptoms were actually the in-service onset of his asthma.  Additionally, the Veteran competently testified during his July 2012 Board hearing that during service, he experienced both respiratory symptoms and sleep disturbance symptoms.  He further testified that others reported to him that he repeatedly snored.  Coupled with the current diagnoses of asthma and sleep apnea noted in the record, the Board finds that VA's duty to assist by providing a VA examination is triggered.  Indeed, the threshold for finding a link between current disability and service is low for the purposes of providing a medical examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  On remand, VA examinations should be conducted to determine the nature and etiology of the Veteran's asthma and sleep apnea.

Accordingly, the appeal is REMANDED for the following actions:

1.  After obtaining authorization from the Veteran, obtain all outstanding records from Civista Medical Center in La Plata, Maryland relating to treatment of the Veteran's asthma and/or sleep disorder between 1994 and 2000.  Document all attempts to secure this evidence in the claims file.  If the records cannot be obtained, notify the Veteran as to the unavailable records, and explain the efforts taken to obtain them.  Give the Veteran an opportunity to respond.

2.  Schedule the Veteran for the appropriate examinations to determine the etiology of his asthma and sleep apnea.  The examiner should review the claims file, then conduct a complete physical examination to include pulmonary function testing, sleep studies, or any other type of testing necessary to properly determine the nature of the Veteran's asthma and sleep apnea. 

After physical examination and relevant testing, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's asthma had its onset during service or is otherwise related to the Veteran's military service, to include any exposure to asbestos, excessive dust, or any other in-service exposure.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea had its onset during service, is directly related to service, or was caused (the direct result) or aggravated (permanently worsened beyond the natural progression of the condition) by the Veteran's asthma.

A complete rationale should be provided for any opinion stated.  If the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  After undertaking the development above, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the 


Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



